Citation Nr: 1629644	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-45 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for the residuals of a stress fracture of the pelvic ramus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1985 to September 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which denied the benefit sought on appeal.

This claim was previously remanded by the Board in November 2015 for further evidentiary development.  That development having been performed, the claim is once again before the Board for further appellate consideration.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA claims processing systems

The issue of service connection for a urinary voiding dysfunction, secondary to the Veteran's service connected residuals of a stress fracture to the pelvic ramus, has been raised by the record in the October 2015 Appellant's Brief, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  This claim was previously referred to the AOJ by the Board in the November 2015 remand, but as of this date the AOJ has not taken action on this claim.  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

As was discussed above, this claim was previously remanded by the Board in November 2015.  This remand ordered VA to provide the Veteran with a medical examination of his disability, and it specifically ordered that "the VA examiner must specifically address whether the Veteran's bilateral hip pain is related to the residuals of the Veteran's stress fracture of the pelvic ramus." (emphasis included).  Further, the Court of Appeals for Veteran's Claims has made it clear that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file indicates that the Veteran was scheduled for a VA medical examination of his hips in December 2015.  During this examination, the examiner stated that the Veteran did not "have a current diagnosis associated with any claimed condition".  The examiner then conducted range of motion and strength examinations of the Veteran's hips, and he stated that the Veteran did not experience any functional diminishment because of his service connected disability.  Finally, the examiner stated that there was "no objective evidence of hip or pelvic condition on examination today, only subjective complaints of intermittent urinary urgency."  In addition to this examination report, the examiner also offered an opinion statement, in which he stated that the Veteran's claimed condition was less likely than not incurred in, or caused by, his service.  

In light of this medical examination report and opinion, the Board finds that a remand is again necessary in this case.  The examiner was ordered by the Board in November 2015 to discuss whether the pain that the Veteran has reported experiencing in his hips is related to the stress fracture that he previously suffered.  However, the examiner discussed only whether or not the Veteran currently displayed any signs or symptoms of a currently active disorder.  The examiner then offered an opinion on the question of service connection, an issue which was previously decided by the VA and is not at issue in this case.  As such, the examiner failed to provide evidence relating to whether or not the Veteran experiences pain or other symptoms, beyond the confines of the examination, or whether those symptoms relate to his service connected disability.  Therefore, the examiner did not provide the information necessary for VA and the Board to fully and fairly adjudicate this claim, and so the Board concludes that VA has not obtained substantial compliance with the directive of the November 2015 remand.  Thus, this claim must be once again remanded for the Veteran' to receive an adequate medical examination, which provides evidence on the questions relevant to the adjudication of this claim.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a medical examination of his hips with a new and appropriately qualified medical professional.  In scheduling this examination, the examiner must be provided with access to the entire claims file, and the examiner must review the claims file in its entirety prior to offering any opinion in this case.  

In conducting this examination, the examiner is reminded that the Veteran is competent to report the symptoms that he experiences, including pain.  Thus, the examiner should review with the Veteran any subjective complaints regarding his hips, and any functional limitations he experiences, and the examiner should conduct any indicated examinations, including range of motion testing.

After completing this examination, the examiner must offer an opinion as to whether the pain and other functional limitations the Veteran reports are related to the residuals of his previous stress fracture to the pelvic ramus, or whether they are related to some other, non-service connected, disorder.  In offering this opinion, the examiner should specifically discuss the Veteran's complaints of pain, and how they do or do not relate to the Veteran's previous stress fracture.  The examiner must support any and all conclusions or opinions with clear and precise supporting rationale, with specific references to evidence or medical knowledge that was relied upon in forming the opinion.

2. After this examination, and the resulting report, have been completed, readjudicate the Veteran's claim for a compensable initial rating.  If the claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate time for response before the claim is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






